DETAILED ACTION
The office action is in response to original application filed on 9-8-22. Claims 21-40 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21-40 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 10,879,727 to Cooper (“Cooper”).
Regarding claim 21, Cooper discloses (Figs. 16, 18 and paragraphs 0160, 0162-0167) a method of disconnecting a load (16) from a power source (From Genset/Transfer Switch) in a power distribution system, the method comprising: receiving power from a power source (From Genset/Transfer Switch) at an input of a load shed module (load control 88), the power having an alternating current (AC) voltage (par. 0161); determining a frequency of the AC voltage at the input (connection 87) using a controller (frequency measurement 90 & microprocessor 37 in load control circuit 25c) in the load shed module; and disconnecting a load (via current control 44, power turned off, par. 0161) from the power source when the frequency of the AC voltage is outside of a frequency range (when the genset enters an overload condition, the frequency of the AC voltage will be outside of a normal frequency range, paragraphs 0161, 0166).
Regarding claim 22, Cooper discloses using the controller to determine whether the power source is a utility power source (Power grid 12) or a backup power source as a function of the frequency of the AC voltage.
Regarding claim 23, Cooper discloses monitoring the AC voltage and reconnecting the load to the power source when the frequency of the AC voltage is within the frequency range (frequency measurement circuits 90 responsive to the frequency of the incoming power).
Regarding claim 24, Cooper discloses the frequency range is a frequency threshold with a low frequency limit, wherein frequencies above the low frequency limit are within the frequency range; and wherein frequencies below the low frequency limit are outside of the frequency range (when the genset enters an overload condition, the frequency of the AC voltage will be outside of a normal frequency range, paragraphs 0161, 0166).
Regarding claim 25, Cooper discloses determining that the frequency of the AC voltage is outside of the frequency range (when the genset enters an overload condition, the frequency of the AC voltage will be outside of a normal frequency range, paragraphs 0161, 0166); and monitoring the frequency of the power source for a time period (Col. 16, lines 57, grid power remains off for 5 seconds); wherein disconnecting the load from the power source (fig. 4) when the frequency of the AC voltage is outside of a frequency range (when the genset enters an overload condition, the frequency of the AC voltage will be outside of a normal frequency range, paragraphs 0161, 0166) further comprises disconnecting the load from the power source when the frequency of the AC voltage remains outside of the frequency range after the time period is lapsed (Col. 2, lines 66-67, connection and disconnection of power from the power source to the load is in general controlled by one more switch).
Regarding claim 26, Cooper discloses determining the frequency of the AC voltage comprises: generating a feedback (user input and user feedback module 39) signal (control signals 85) corresponding to the AC voltage present at the input using a sensor (sensors 21); and receiving the feedback signal with the controller.
Regarding claim 27, Cooper discloses a load shed module configured to be connected between a transfer switch (fig. 4, 15) and a load (16), the load shed module comprising: an input (load control 88) configured to receive an electrical connection from the transfer switch; an output (Load switch) configured to provide an electrical connection for the load; a switch between the input and the output (fig. 4), wherein the switch receives a control signal (control signals 85) that selectively controls the switch; and a controller (frequency measurement 90 & microprocessor 37 in load control circuit 25c) to supply the control signal (control signals 85), wherein the controller is operable to open the switch when the frequency of an alternating current (AC) voltage at the input is below a frequency threshold (Col. 35, lines 44-46, power frequency makes more than normal excursions, if even momentary, below a given frequency threshold).
Regarding claim 28, Cooper discloses the frequency threshold is a lower frequency threshold (Col. 35, lines 44-46, power frequency makes more than normal excursions, if even momentary, below a given frequency threshold) and a second frequency threshold is an upper frequency threshold; and wherein the controller is operable to open the switch when the frequency of the AC voltage is above the second frequency threshold (Col. 35, lines 30-42).
Regarding claim 29, Cooper discloses the controller is operable to determine whether the power source is a utility power source (Power grid 12) or a backup power source based on the frequency of the AC voltage.
Regarding claim 30, Cooper discloses the controller determines that the power source is a backup power source if the frequency of the AC voltage is outside a frequency range (when the genset enters an overload condition, the frequency of the AC voltage will be outside of a normal frequency range, paragraphs 0161, 0166).
Regarding claim 31, Cooper discloses the controller is configured to determine the frequency of the AC voltage at the input; and wherein after determining that the frequency of the AC voltage at the input is below the frequency threshold range (when the genset enters an overload condition, the frequency of the AC voltage will be outside of a normal frequency range, paragraphs 0161, 0166), the controller monitors the frequency for a time period before opening the switch (power source monitor 49).
Regarding claim 32, Cooper discloses the controller is operable to close the switch when the frequency of the AC voltage at the input is above the frequency threshold (Col. 17, lines 66, Col. 18, When grid power is available the generator & transfer switch controller 14 operates (via) control signal connections shown by arrowed lines).
Regarding claim 33, Cooper discloses the controller is operable to: monitor the frequency of the AC voltage at the input after closing the switch; and reopen the switch if the frequency falls below the frequency threshold (when the genset enters an overload condition, the frequency of the AC voltage will be outside of a normal frequency range, paragraphs 0161, 0166).
Regarding claim 34, Cooper discloses a load shed module configured to be connected between a transfer switch (fig. 4, 15) and a load (16), the, the load shed module comprising: an input (load control 88) configured to receive an alternating current (AC) voltage from the transfer switch; an output (Load switch) configured to provide an electrical connection for the load; and a controller (frequency measurement 90 & microprocessor 37 in load control circuit 25c), wherein the controller is operable to: determine whether the AC voltage is from a utility power source or a backup power source based on a frequency of the AC voltage at the input; and shed the load when the AC voltage is from the backup power source.
Regarding claim 35, Cooper discloses the controller is configured to determine that the AC voltage is from the utility power source if the frequency of the AC voltage is within a frequency range (when the genset enters an overload condition, the frequency of the AC voltage will be outside of a normal frequency range, paragraphs 0161, 0166).
Regarding claim 36, Cooper discloses the controller is configured to determine that the AC voltage is from the backup power source if the frequency of the AC voltage is outside of the frequency range (when the genset enters an overload condition, the frequency of the AC voltage will be outside of a normal frequency range, paragraphs 0161, 0166).
Regarding claim 37, Cooper discloses the controller is operable to retain the load when the AC voltage is from the utility power source (Col. 9).
Regarding claim 38, Cooper discloses the controller is operable to: monitor the frequency of the AC voltage at the input; and reconnect the load if the frequency of the AC voltage at the input (connection 87) indicates that the backup power source is operating under nominal operating parameters (Col. 10, lines 3-5, capabilities of the power source and the type of load to be connected (including one or more parameter of each), the priority or importance of the load to be connected).
Regarding claim 39, Cooper discloses the load shed module further comprises: a sensor (sensors 21) configured to generate a feedback signal (user input and user feedback module 39) corresponding to an AC voltage present at the input (12); and wherein the determination of whether the AC voltage is from the utility power source or the backup power source is based on the feedback signal.
Regarding claim 40, Cooper discloses the load shed module further comprises: a switch between the input and the load (fig. 4); and wherein shedding the load includes opening the switch (Col. 35, lines 30-42).
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DOZIER et al. US 2011/0320053 A1- A control system is provided for use with a plurality of generator sets. The control system may have a transmission network connected to a load and separately connectable to each of the plurality of generator sets. The control system may also have a selection module configured to receive from a user a selection of available parameters for use as criteria in determining connections of the plurality of generator sets with the transmission network, and a controller in communication with the plurality of generator sets and the selection module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836